Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 1, 8, 9, 11-15, 18, 22, 24-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of paragraphs 13-16 of the Declaration filed 6-24-20. 
Indefiniteness
The rejection of claims 27-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn because the claims have been canceled. 
Claim Rejections - 35 USC § 102
The rejection of claims 1, 9-14 under 35 U.S.C. 102a1 as being anticipated by Su (Brain Res., 2016, Vol. 1644, pg 98-106) remains withdrawn. Su taught a vector comprising DNA encoding human LAMP2A injected into a Parkinson’s disease cellular model. The phrase “gene therapy” in claim 1 is an intended use and does not distinguish the vector claimed from the vector of Su. In particular, any vector can be injected into any mammal with or without disease. Claim 1 requires the vector has a function in treating Danon disease or any other autophagy disorder; however, this is an intended use, need not occur, and does not distinguish the structure or intended 
The rejection of claims 1, 8, 15, 22, 28 and 29 under 35 U.S.C. 102a1 as being anticipated by Rebar (2014/0112896) has been withdrawn. Rebar taught a donor sequence comprising a nucleic acid sequence encoding LAMP2 (pg 16, paragraph 161: “[t]he donor molecules described herein can include sequences coding for one or more enzymes lacking or deficient in subjects with lysosomal storage diseases, including but not limited to the proteins shown in Table 2”; pg 18, Table 2, under “5. Defects in lysosomal trafficking proteins”). The donor can be DNA or RNA (pg 16, paragraph 154) and introduced as part of a vector “e.g. adenovirus, AAV, herpesvirus, retrovirus, lentivirus and integrase defective lentivirus” (paragraph 155), specifically AAV serotypes 1-9 (pg 20, paragraph 178), most specifically AAV2/8 (paragraph 204). The promoter is constitutive (para 156). However, Rebar did not teach using the CAG promoter as newly required in claim 1 (previously in now-canceled claim 9).  
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-5, 7-17, 19, 21-23 under 35 U.S.C. 103 as being unpatentable over Sun (Mol. Ther. 2003, Vol. 7, pg 193-201) in view of Rebar (2014/0112896) was withdrawn because it relied upon Sun for the AAV8 vector and did not take into account the AAV9 vector mentioned by Rebar. Accordingly, the rejection was limited to the combined teachings of Sun and Rebar resulting in an AAV8 vector encoding LAMP2. Assuming the combined teachings of Sun and Rebar are limited to 
The rejection of claims 1, 3-5, 7-17, 19, 21-23 under 35 U.S.C. 103 as being unpatentable over Rebar (2014/0112896), Su (Brain Res., 2016, Vol. 1644, pg 98-106), and Sun (Mol. Ther. 2003, Vol. 7, pg 193-201) was withdrawn because it relied upon Sun for the AAV8 vector and did not specifically address the AAV9 vector mentioned by Rebar. Accordingly, the rejection was limited to the combined teachings of Rebar, Su and Sun resulting in an AAV8 vector encoding LAMP2. Assuming the combined teachings of Rebar, Su and Sun are limited to AAV8 encoding LAMP2, the combined teachings of Rebar, Su and Sun did not reasonably teach or suggest an AAV9 vector encoding LAMP2 as required in claim 1 and 15.
The rejection of claims 1, 8, 15, 18, 22, 28, 29 under 35 U.S.C. 103 as being unpatentable over Rebar (2014/0112896) in view of Dodge (8796236) was withdrawn because the combined teachings of Rebar and Dodge did not teach the chicken β-actin promoter with a CMV enhancer (CAG promoter) as required in claims 1 and 15. 
The rejection of claims 1, 8, 15, 22, 28 and 29 under 35 U.S.C. 103 as being unpatentable over Rebar (2014/0112896) in view of Su (Brain Res., 2016, Vol. 1644, pg 98-106), Fu (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1025-1033), Weismann (Human Mol. Genetics, 2015, Vol. 24, No.15, pg 4353-4364) was withdrawn because it assumed Rebar did not provide adequate guidance to make/use the specific combination of AAV9 encoding any LAMP2; however, claims 1 and 15 as amended are limited to LAMP2B which is inferred by Rebar, but Su is limited LAMP2A. 

The rejection of claims 1, 8, 11, 13-15, 22, 27-33, 35 under 35 U.S.C. 103 as being unpatentable over Rebar (2014/0112896) in view of Strausberg (GenBank BC002965, 2002), Fu (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1025-1033), Endo (Acta Neuropathol. 2015, Vol. 129, pg 391-398), Weismann (Human Mol. Genetics, 2015, Vol. 24, No.15, pg 4353-4364), and Xu (Gene, 2001, Vol. 272, pg 149-156) has been withdrawn in view of applicants’ argument that the prior art provides no evidence that expressing one of the three isoforms of LAMP2 would treat Danon disease. Accordingly, the results shown in the Danon disease model discussed in the Declaration are unexpected.  
The rejection of claims 18 and 34 under 35 U.S.C. 103 as being unpatentable over Rebar (2014/0112896) in view of Strausberg (GenBank BC002965, 2002), Fu (Mol. Therapy, 2011, Vol. 19, No. 6, pg 1025-1033), Endo (Acta Neuropathol. 2015, Vol. 129, pg 391-398), Weismann (Human Mol. Genetics, 2015, Vol. 24, No.15, pg 4353-4364), and Xu (Gene, 2001, Vol. 272, pg 149-156) as applied to claims 1, 8, 11, 13-15, 22, 27-33, 35 above and further in view of Dodge (8796236) has been withdrawn for reasons set forth above. 
Double Patenting
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632